United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                  Nos. 09-1264/1793
                                    ___________

Anthony Austine Ukofia,                 *
                                        *
             Petitioner,                *
                                        * Petitions for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                              Submitted: January 4, 2010
                                 Filed: January 8, 2010
                                  ___________

Before WOLLMAN, RILEY and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      In this consolidated matter, Nigerian citizen Anthony Ukofia petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed an
immigration judge’s denial of asylum, withholding of removal, and relief under the
Convention Against Torture (CAT), and denial of a waiver of inadmissibility under
8 U.S.C. § 1182(c) (1994) (repealed effective Apr. 1, 1997).

      Because Ukofia was found removable for having committed an aggravated
felony, we have jurisdiction only to the extent that his petition presents constitutional
questions or questions of law. See 8 U.S.C. § 1252(a)(2)(C), (D).1 After careful
review of the record, see Mocevic v. Mukasey, 529 F.3d 814, 817 (8th Cir. 2008) (per
curiam) (de novo review of constitutional claims and questions of law), we agree with
the BIA that Ukofia was ineligible for a waiver of inadmissibility, see Vue v.
Gonzales, 496 F.3d 858, 860-61 (8th Cir. 2007) (alien could not claim § 1182(c) relief
because ground of deportation--conviction of an aggravated-felony crime of violence-
-did not have statutory counterpart in 8 U.S.C. § 1182(a)), and that the alleged due
process violations did not affect the outcome of the proceedings, see Banat v. Holder,
557 F.3d 886, 893 (8th Cir. 2009) (alien must show that due process error was
prejudicial or had potential for affecting outcome).

      Accordingly, we deny the petition. We also deny Ukofia’s pending motions for
counsel and his motion to sanction the government.
                      ______________________________




      1
        We are thus precluded from reviewing Ukofia’s factually based arguments that
his state conviction for attempted third-degree criminal sexual conduct was not a
particularly serious crime, see Brue v. Gonzales, 464 F.3d 1227, 1232 (10th Cir.
2006); and that he met his burden of proof for asylum, withholding of removal,
and CAT relief, cf. Lovan v. Holder, 574 F.3d 990, 998 (8th Cir. 2009)
(alien’s argument--that undisputed facts compelled finding contrary to BIA’s denial
of relief--was “nothing more than a challenge to the agency’s factual determinations”).

                                         -2-